Citation Nr: 1312008	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  10-27 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than August 28, 2009, for the assignment of a 20 percent disability rating for service-connected left ankle disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for left arm neuropathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in January and May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By the January 2010 rating decision, the RO, in pertinent part, assigned an increased rating of 20 percent for the Veteran's service-connected left ankle disorder effective from August 28, 2009.  The disability had been rated as noncompensable (zero percent) prior to that date.  The Veteran appealed, contending that an earlier effective date was warranted.  He did not disagree with the disability rating assigned for this disability.  All of the other appellate claims were denied by the May 2010 rating decision.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2012.  A transcript of this hearing has been associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  Service connection was established for a left ankle disorder by an October 1978 rating decision.  An initial rating of 10 percent was assigned, effective from August 17, 1978.

2.  An October 1980 rating decision decreased the assigned rating for the Veteran's service-connected left ankle disorder to zero percent (noncompensable) effective from February 1, 1980.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

3.  No communication or evidence was received from the Veteran regarding his left ankle from the time of the October 1980 rating decision until August 28, 2009.

4.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a current left shoulder disorder as a result of his active service.

5.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a current knee disorder as a result of his active service.

6.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran currently has left arm neuropathy developed as a result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 28, 2009, for the assignment of a 20 percent rating for the service-connected left ankle disorder are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).

2.  The criteria for a grant of service connection for a left shoulder disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  The criteria for a grant of service connection for a bilateral knee disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2012).

4.  The criteria for a grant of service connection for left arm neuropathy are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2012).  The United States Court of Appeals for Veterans Claims (Court) has indicated that VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must provide a claimant VCAA notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman, supra; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Initially, the Board notes that the Veteran's appeal for an earlier effective date originates from a disagreement with the effective date assigned for the 20 percent rating by the January 2010 rating decision.  A downstream issue, such as here, does not require separate notice of the information and evidence necessary to substantiate the newly raised issue because the claim was substantially complete and has been granted.  38 U.S.C.A. § 5103(a); VAOPGCPREC 8-2003 (2003), 69 Fed. Reg. 25,180 (2004).  Rather, issuance of a Statement of the Case  (SOC) is required.  The required SOC addressing the issue of entitlement to an earlier effective date was furnished to the Veteran in June 2010.  

The Board further notes that the Veteran was sent VCAA-compliant notification in September 2009 regarding his claim for an increased rating for a left ankle disorder, which included a summary of the information used by VA to determine disability rating(s) and effective date(s).  In addition, letters dated in February and March 2010 informed the Veteran of what was necessary to establish a service connection claim, and specifically referred to his left shoulder, left arm neuropathy, and knee claims.  Moreover, all of these letters notified the Veteran of what information and evidence he must submit and what information and evidence will be obtained by VA.  These claims were last adjudicated by respective SOCs promulgated in June 2010 and April 2011.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  The Board acknowledges that a March 2010 Formal Finding concluded that the Veteran's service treatment records may be incomplete, and summarized the actions and reasons for this determination.  Under such circumstances, the Board acknowledges that it has a heightened obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  However, the case law  does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

The Board also notes that the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the May 2012 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified any outstanding evidence relating the etiology of his current left shoulder disorder, bilateral knee disorders, and/or left arm neuropathy to his active service.

With respect to the aforementioned May 2012 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the current appellate claims, and asked questions to clarify the Veteran's contentions and treatment history.  Moreover, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the May 2012 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded a VA medical examination in April 2010 which included an opinion that addressed the etiology of his current left shoulder disorder.  As this opinion was based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the April 2010 VA examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of the left shoulder claim.  Although no VA medical examination was specifically accorded the Veteran regarding the knee and left arm neuropathy, for the reasons detailed below the Board finds that no such development is warranted for resolution of these claims.

The Board also notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain documents were either received by VA or promulgated to the Veteran.  Therefore, there is no reasonable possibility that any further development, such as a medical examination, would aid in the resolution of the earlier effective date claim.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Earlier Effective Date

By way of history, the Board notes that service connection was established for a left ankle disorder by an October 1978 rating decision.  An initial rating of 10 percent was assigned, effective from August 17, 1978.  Thereafter, an October 1980 rating decision decreased the assigned rating for the Veteran's service-connected left ankle disorder to zero percent effective from February 1, 1981.  The January 2010 rating decision that is the subject of this appeal assigned a 20 percent rating for the left ankle disorder, effective from August 28, 2009.

The Veteran contends that he is entitled to a compensable rating for his left ankle disorder back to when it was reduced to zero percent in 1980.  He maintains that his left ankle never improved and that he always had problems with it.

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.
The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) required a review of all the evidence of record (not just evidence not previously considered) as to the disability in order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is the later.  However, this regulation goes on to provide that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.

"Application" is not defined in the statute. However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

Initially, the Board notes that the Veteran was informed of the October 1980 rating decision by correspondence dated October 30, 1980, which included notification of his right to appeal.  The record does not reflect the Veteran initiated an appeal to the October 1980 rating decision, nor did he submit any communication or evidence following that decision until August 28, 2009.  Therefore, the October 1980 rating decision's reduction of the assigned rating is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Board notes that as part of his June 2009 Substantive Appeal, the Veteran emphasized that the June 2010 SOC reported that he was notified of the reduction on "October 30, 2008," and, as such, he carried a 10 percent rating for 30 years which, by law, was not reduceable.  However, while the June 2010 SOC did identify the notice letter for the October 1980 rating decision as being dated "October 30, 2008" this is manifestly a clerical error as the actual copy of the letter in question is dated "October 30, 1980."

The Veteran has also contended, to include at his May 2012 Board hearing, that he was never notified that the assigned rating for his left ankle disorder was being reduced to zero percent.  See Transcript p. 4.  However, he also acknowledged that he had moved, did not have a forwarding address in place when he moved in 1980, and did not get involved with VA again until 2009.  Id.

In this case, the record reflects that the October 1980 notification letter was sent to the Veteran's then address of record, and was not returned as undeliverable.  There is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  Applying this presumption to the instant case, the record indicates that the Veteran was informed that the assigned rating for his service-connected left ankle was reduced from 10 percent to zero percent.  Moreover, it seems unlikely it took the Veteran more than 20 years to notice that he was no longer receiving VA compensation benefits, and yet it does not appear he contacted VA regarding the matter until August 2009.  The Board also observes that while it was indicated at the May 2012 hearing that VA does an inadequate job of keeping track of veterans, it is well established that it is a claimant's responsibility to keep VA advised of his or her whereabouts in order to facilitate the conducting of claims for VA benefits.  If he or she does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

The Board also acknowledges that the Veteran has contended that the assigned rating for his service-connected left ankle disorder should not have been reduced to zero percent in 1980, and clear and unmistakable error (CUE) in a prior rating decision can serve as the basis for an earlier effective date.  In this case, however, the Veteran has not contended that the October 1980 rating decision was the product of CUE.  Although he has indicated that his assigned rating should not have been reduced, the Court has held that to a assert a valid claim of CUE, the claimant must assert more than a disagreement as to how the facts were weighed or evaluated; he must, with some degree of specificity, identify the alleged error and provide persuasive reasons why the result would have been different but for the alleged error.  The mere assertion of CUE is not sufficient to reasonably raise the issue.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  Therefore, there is no basis for the Board to consider CUE at this time.  The Veteran is free to raise CUE as a separate claim at the RO if he so desires.

In view of the foregoing, the Board finds that the October 1980 rating decision is final.  Therefore, the Board must determine whether there was an increased rating claim filed prior to August 28, 2009, and/or whether it was factually ascertainable that a higher rating was warranted prior to that date.

In this case, a thorough review of the record from the time of the October 1980 rating decision shows no written or other communication from the Veteran until August 28, 2009, which is the current effective date.  Moreover, as noted above, the Veteran himself acknowledged at the May 2012 hearing that he was not in contact with VA from 1980 to 2009.  See Transcript p. 4.  Therefore, there is no basis to find that a claim was filed earlier than the present effective date of August 28, 2009.

The Board further finds that it was not factually ascertainable that the Veteran's left ankle disorder met or nearly approximated the criteria for a 20 percent or other compensable rating prior to August 28, 2009.  No competent medical evidence appears to be of record from the time of a September 1980 VA medical examination until September 2009, which is after the date of claim.  Although the Veteran has contended that he had consistent problems with his left ankle during this period, these contentions were all made in conjunction with or subsequent to his August 2009 claim.  Moreover, his testimony does not demonstrate that he had functional impairment to the extent necessary to warrant a compensable rating under the criteria used to evaluate disabilities of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270 to 5274.  For example, he has not been shown to have ankylosis of the ankle (5270), ankylosis of the subastragalar or tarsal joint (5272), malunion of osteoarthritis calcis or astragalus (5273), or astragalectomy (5274).  His current 20 percent evaluation was assigned pursuant to Diagnostic Code 5271 for marked limitation of motion, but there were no specific range of motion findings for the left ankle from September 1980 through August 2009 by which it could be factually ascertained that a compensable rating was warranted under Diagnostic Code 5271.

In view of the foregoing, the Board finds that there is no legal basis to assign an effective date earlier than August 28, 2009, for the assignment of a 20 percent rating for the Veteran's service-connected left ankle disorder.  Therefore, the benefit sought on appeal with respect to this claim must be denied.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In a February 2010 statement, the Veteran contended that he injured his shoulders during active service while rehabilitating old barracks.  At an April 2010 VA examination, he reported that he strained his left shoulder in 1974 when pulling on plywood, that he was seen in sick call, and had had problems off and on since that time.  At his May 2012 hearing, he indicated that his left shoulder and knee problems developed as a result of his duties moving missiles while on active duty, and described the circumstances thereof.  See Transcript pp. 8-11, 18.  He also indicated that his left arm neuropathy was associated with his left shoulder disorder.

The Board notes that the Veteran's left shoulder and bilateral knee disorders have been diagnosed as osteoarthritis, and arthritis is subject to a grant of service connection on a presumptive basis when found to be present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  However, the first competent medical findings of osteoarthritis were in 2009, many years after his separation from service.  His neuropathy was first demonstrated years after service as well.  Therefore, the Veteran is not entitled to a grant of service connection for these disabilities pursuant to 38 C.F.R. §§ 3.307, 3.309(a), nor does any other presumptive provision appear applicable to this case.

The Board also notes that the Veteran's available service treatment records do not show any treatment for the knees or neuropathy.  Granted, these records show treatment for the left ankle on multiple occasions.  He was also treated for a left shoulder injury from a fall off a bike in June 1974.  His shoulder was found to be tender, but there was no deformity or dislocation.  Overall impression was contusion.  However, there was no subsequent treatment for the left shoulder in the service treatment records.  Moreover, his upper extremities were clinically evaluated as normal on his February 1977 expiration of term of service examination.  Although his lower extremities were evaluated as abnormal, this was attributed to his left ankle disorder.  There was no finding of any knee disorder at the time of his separation from service.  Moreover, there was no indication of the claimed disabilities on an October 1978 VA medical examination.  He did complain of left knee problems on a September 1980 VA medical examination, as well as problems with the right shoulder.  Nevertheless, these complaints were still more than 3 years after his separation from service.  He also did not complain of any impairment of the left knee, nor the left upper extremity.  As already stated, the first competent medical evidence of the claimed disabilities appears to be in 2009, decades after his separation from service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board acknowledges that, as stated above, the Veteran's service treatment records appear incomplete.  Further, the Veteran, as a lay person, is competent to describe symptoms such as pain and that he has had recurrent symptoms of such since service.  Moreover, the Federal Circuit in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) held that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) were applicable to disabilities recognized as chronic under 38 C.F.R. § 3.309(a), which includes arthritis.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Despite the foregoing, the Board notes that arthritis is an internal condition, not subject to lay observation, and requires specific medical testing to diagnose.  Similarly, specific medical testing is required to confirm the presence of neuropathy.  As such, it appears that competent medical evidence is required to diagnose the claimed disabilities in this case.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board also notes that the Veteran's current testimony of recurrent symptomatology since service appears inconsistent with and contradicted by the fact that no such impairment was found or alleged at the time of his February 1977 expiration of term of service examination and the subsequent October 1978 VA medical examination.  Moreover, the Board reiterates that the first indication of right knee problems appears to be on the September 1980 VA medical examination, more than 3 years after his separation from service, and that there was no indication of any left knee or left upper extremity problems at that time.  In view of these inconsistencies, the Board must find that the Veteran is not a reliable historian regarding the history of the claimed disabilities.

Inasmuch as the Veteran's reliability of a historian is in doubt, the Board finds that there is no relevant in-service complaint or finding for a competent medical examiner to link the current knee disabilities to service.  Therefore, no medical examination or opinion is required to resolve these claims.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); see also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (citing Black v. Brown, 5 Vet. App. 177 (1993) (Medical evidence was inadequate where medical opinions were general conclusions based on history furnished by appellant and on unsupported clinical evidence)); Swann v. Brown, 5 Vet. App. 229 (1993) (Generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).

With respect to the Veteran's osteoarthritis of the left shoulder, the Board reiterates that his service treatment records confirm that he did sustain such an injury of this joint in June 1974, and has indicated that the left arm neuropathy is associated with the current left shoulder disorder.  However, as these disabilities are not subject to lay diagnosis, and the Veteran's reliability as a historian is in doubt, the Board finds that competent medical evidence is required to resolve these claims.  As noted above, the Board has already determined that the Veteran's contentions do not constitute competent medical evidence.

In this case, the only competent medical evidence to address the etiology of the Veteran's left shoulder disorder is that of the April 2010 VA examination which is against this disability being related to service.  Specifically, the examiner opined that the current left shoulder condition was not caused by or a result of any injury the Veteran may have sustained during the service.  In support of this opinion, the examiner noted, in part, that the Veteran's exit exam indicated no problem with his shoulders.  The examiner also noted that X-ray of the left and right shoulder revealed bilateral osteoarthritis and degenerative changes roughly equal.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board has already determined that the April 2010 VA examiner's opinion is supported by an adequate foundation from review of the VA claims folder; i.e., the examiner was aware of the documented medical history as well as the Veteran's contentions.  The Board also notes that the examiner's opinion was clear and did not contain any equivocal or speculative language.  Further, the examiner supported the opinion by stated rationale with accurate references to the Veteran's medical history and the examination findings.  Moreover, the Board reiterates that there is no competent medical evidence which specifically refutes the opinion of the April 2010 VA examiner.

The April 2010 VA examiner did not specifically refer to the left arm neuropathy.  However, as the Veteran indicates it is associated with the left shoulder disorder and the examiner concluded the shoulder was not related to service, then the opinion is also against the neuropathy claim.  As with the knees, there is no competent and/or reliable in-service finding to otherwise indicate this disability is directly related to service.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current left shoulder disorder, knee disorder, and/or left arm neuropathy as a result of his active service.  No other basis for establishing service connection is demonstrated by the evidence of record, to include as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.310.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.


ORDER

An effective date earlier than August 28, 2009, for the assignment of a 20 percent disability rating for service-connected left ankle disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for left arm neuropathy is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


